       Case 3:21-cv-00274-BAJ-SDJ                 Document 1-6          05/12/21 Page 1 of 9

                                                                       Service of Process
                                                                       Transmittal
                                                                       12/04/2020
                                                                       CT Log Number 538692122
TO:      Sue Carlson
         Target Corporation
         1000 Nicollet Mall
         Minneapolis, MN 55403-2542

RE:      Process Served in Louisiana

FOR:     Target Corporation of Minnesota (Assumed Name) (Domestic State: MN)
         Target Corporation (True Name)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                 Karen Brannan, et al., Pltfs. vs. Target Corporation of Minnesota, et al., Dfts.
DOCUMENT(S) SERVED:              -
COURT/AGENCY:                    None Specified
                                 Case # C699269
NATURE OF ACTION:                Personal Injury - Failure to Maintain Premises in a Safe Condition
ON WHOM PROCESS WAS SERVED:      C T Corporation System, Baton Rouge, LA
DATE AND HOUR OF SERVICE:        By Process Server on 12/04/2020 at 09:05
JURISDICTION SERVED :            Louisiana
APPEARANCE OR ANSWER DUE:        None Specified
ATTORNEY(S) / SENDER(S):         None Specified
ACTION ITEMS:                    CT has retained the current log, Retain Date: 12/04/2020, Expected Purge Date:
                                 12/09/2020

                                 Image SOP

                                 Email Notification, Non Employee Litigation Target gl.legal@target.com

SIGNED:                          C T Corporation System
ADDRESS:                         1999 Bryan St Ste 900
                                 Dallas, TX 75201-3140
For Questions:                   877-564-7529
                                 MajorAccountTeam2@wolterskluwer.com




                                                                       Page 1 of 1 / MG
                                                                       Information displayed on this transmittal is for CT
                                                                       Corporation's record keeping purposes only and is provided to
                                                                       the recipient for quick reference. This information does not
                                                                       constitute a legal opinion as to the nature of action, the
                                                                       amount of damages, the answer date, or any information
                                                                       contained in the documents themselves. Recipient is
                                                                       responsible for interpreting said documents and for taking
                                                                       appropriate action. Signatures on certified mail receipts
                                                                       confirm receipt of package only, not contents.
                     Case 3:21-cv-00274-BAJ-SDJ                              Document 1-6               05/12/21 Page 2 of 9


SERVICE COPY
                                                                                                                  1111111111111111111111111111111111111111111011111
                                                                                                                                                  D5413315

                                                                      CITATION

KAREN BRANNAN,ET AL                                                                     NUMBER C-699269 SEC.26
(Plaintiff)
                                                                                        19th JUDICIAL DISTRICT COURT
 VS
                                                                                        PARISH OF EAST BATON ROUGE
TARGET CORPORATION OF MINNESOTA,
ET AL                                                                                   STATE OF LOUISIANA
(Defendant)



TO:        TARGET CORPORATION OF MINNESOTA
           THROUGH ITS AGENT FOR SERVICE OF PROCESS:
           CT CORPORATION
           3867 PLAZA TOWER DRIVE
           BATON ROUGE, LA 70816

 GREETINGS:

        Attached to this citation is a certified copy of the petition*. The petition tells you what you are being
sued for.
        You must EITHER do what the petition asks OR, within fifteen(15)days after you have received
these documents, you must file an answer or other legal pleading in the office of the Clerk of Court at
300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
an answer or legal pleading within fifteen(15)days, a judgment may be rendered against you without further
notice.
        This citation was issued by the Clerk of Court for East Baton Rouge Parish on NOVEMBER 24,
2020.




                                                                                                      Deputy Clerk ofCourtfor
                                                                                                      Doug Welborn, Clerk of Court
 Requesting Attorney: MEREDITH,C LOC10E,JR
                    (225)272-5555
 *The following documents are attached:
 LETTER REQUESTING SERVICE;PETITION FOR DAMAGES
                                        SERVICE INFORMATION:

 Received on the day of                  ,20                 and on the            day of                   ,20    served on the above named party as
 follows:
 PERSONAL SERVICE: On the party herein named at
                                                                                                                                 cEAe°
 DOMICILIARY SERVICE: On the within named                                             , by leaving the same at his domicile in G414 1s in the hands of
                    , a person of suitable age and discretion residing in the said domicile at
                                                                                                                                 .
 SECRETARY OF STATE: By tendering same to the within named, by handing same to
                                                                                                                                     )4C-C'                ,,,olce
                                                                                                                                              ,,....,-,.., ,-,
 DUE AND DILIGENT:                 After diligent search and inquiry, was unable to find the within named                            or his dEmicile, or anyone
 legally authorized to represent him.

 RETURNED: Parish of East Baton Rouge, this                    day of                   ,20       .


 SERV10E:$
 MILEAGES                                                                Deputy Sheriff
 TOTAL: $                                                        Parish of East Baton Rouge


                                                                          CITATION-2000
          Case 3:21-cv-00274-BAJ-SDJ                Document 1-6         05/12/21 Page 3 of 9
     EAST BATON ROUGE PARISH             C-699269
       Filed Nov 24, 2020 11:16 AM          26
          Deputy Clerk of Court
,E-File Received Nov 24, 2020 10:18 AM

                                              Locia MEREDITH
                                   SEAN FAGAN AND ASSOCIATES
                                                    A13'ORNEYS-A T-LA W
   1300 Millerville                                                                                  Phone(225) 27.2-5300
   Baton Rouge, LA 70$16                                                                          Toll Free 1-.800-479-9223
   www.LockeMeredithLaw.com                                                                              Fax(215)272-5990

                                                VIA CIVIL E-FILE
                                                November 24, 2020

     Honorable Doug Welborn
     Clerk of Court - Parish ofEast.Baton Rouge
     300 North Boulevard
     Baton Rouge; LA 7082.1

              RE:      Karen Brannan,et al v. Target Corporation of Minnesota, et al
                       Suit Number: 699,269         Section: 26

     To Whom it May Concern,

     On or about August 31, 2020, we filed the above captioned "Petition for Damages" with the Clerk of. Court
     for the Parish of East Baton Rouge. Service of process on Defendants, Target Corporation of Minnesota
     and Antoinette Klima was held. By means of this letter, we hereby request that service be made upon the
     defendant, as listed below.

     )
     1        TARGARET CORPORATION OF MINNESOTA
              Through its agent for service of process
              CT Corporation System
              3867 Plaza Tower Drive
              Baton Rouge, LA 70816

     2)       ANTOINETTE KLIMA
              5960 Siegen Lane, Apt. 1107
              Baton .Rouge,LA 70809

     Thank you for your attention to this matter, and. I look forward to hearing from you.

     Sincerely,

     LOCKE MEREDITH,SEAN FAGAN & ASSOCIATES
     Attorneys-At-Law




      Mitchell Meredith
      MM/tp
            Case 3:21-cv-00274-BAJ-SDJ                                  Document 1-6                     05/12/21 Page 4 of 9

         EAST BATON ROUGE PARISH                 C-699269
          Filed Aug 31, 2020 11:27 AM               26
              Deputy Clerk of Court
     E-File Received Aug 31, 2020 9:42 AM


          KAREN BRANNAN AND MICHAEL                                                   SUIT NO.:                                DIVISION:
          BRANNAN
                                                                                      19TH JUDICIAL DISTRICT COURT
           VERSUS
                                                                                      PARISH OF EAST BATON ROUGE
          TARGET CORPORATION OF
          MINNESOTA, ANTOINETTE KLIMA                                                 STATE OF LOUISIANA
          AND XYZ INSURANCE COMPANY

                                                 PETITION FOR DAMAGES
                   The petition of Karen Brannan and Michael Brannan, residents of the lawful age of the

         Parish of Ascension, State of Louisiana, who respectfully represents that:


                                                                                   1.


                   Made defendants herein are:


              a. TARGET CORPORATION (and/or Target Corporation of Minnesota), and/or an

                   affiliate thereof, a foreign business corporation authorized to do and doing business in the

                   State of Louisiana, with a registered office in East Baton Rouge Parish, Louisiana;

              b.   ANTOINETTE KLIMA, who upon information and belief is an individual of the full age

                   of majority and a resident of the State of Louisiana whose an executive team leader and/or

                   manager at Target; and

              c. XYZ INSURANCE COMPANY, and/or an affiliate thereof, an insurance company,

                   authorized to do and doing business in the State of Louisiana.


                   All of whom are liable in solido, jointly and severally, or, alternatively, individually and

         severally unto petitioners for all damages sustained by them as a result of the accident described

          hereinafter, together with legal interest from date of judicial demand until paid, and all costs .of

          these proceedings, for reasons stated as follows:


                                                                                   2.


                   Based upon information and belief, Defendant, Target Corporation of Minnesota

        (hereinafter "Target" and/or "Target Corporation") was, at the time of the accident sued upon

          herein and at all times pertinent hereto, the operator of the Super Target Store # 1369 located at

         6885 Siegen Lane, in Baton Rouge, Louisiana (hereafter "Store # 1369" "Store" and/or "Target")

          and is liable and responsible unto Petitioners for the incident and all damages alleged herein.




                                                                           Vtarn
 Certified True and                                                                                                                                  Generated Date:
   Correct Copy                                                        East Baton Rouge Parish
                                                                                                                                                   11/24/2020 3:49 PM
Cert1D: 2020112401419                                                    Deputy Clerk of Court

                         Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
            Case 3:21-cv-00274-BAJ-SDJ                                 Document 1-6                     05/12/21 Page 5 of 9




                                                                                  3.


                  Based upon information and belief, the subject store was under the custody, guard and care

         of defendant, Target Corporation, at the time of the accident sued upon herein and at all: times

         pertinent hereto.


                                                                                  4.


                  Additionally, based upon information and belief, Target Corporation was at the time of the

         accident sued upon herein and at all times pertinent hereto the owner of Store # 1369 located at

         6885 Siegen Lane, in Baton Rouge, Louisiana and is liable and responsible unto Petitioners,

         accident and all damages alleged herein.


                                                                                  5.


                  On or about August 31, 2019, Petitioner, Karen Brannan, was a patron at the Super Target

         Store # 1369 located at 6885 Siegen Lane in East Baton Rouge Parish, State of Louisiana.


                                                                                  6.


                  As Ms. Brannan was carefully and prudently walking in the intimate department of the

         women's clothing section of the store, she suddenly and without any warning tripped over a

         protruding clothing rack leg at ground-level, causing her to suddenly fall and sustain injuries.


                                                                                  7.


                  Upon information and belief, defendant, Antoinette Klima, was an employee and/or

         manager of defendant, Target, and was acting in the course of scope and employment at the time

         of the subject accident.


                                                                                   8.


                  As the employer of Antoinette Klima, Target is/are jointly, severally, solidarily and.

          vicariously liable and responsible for the acts of negligence and damages caused by its employee

         during the course and scope of said employee's employment under the doctrine of respondeoi

         superior.




Certified True and                                                                                                                                 Generated Date:
  Correct Copy                                                        East Baton Rouge Parish
                                                                                                                                                  11/24/2020 3:49 PM
                                                                        Deputy Clerk of Court
CertID: 2020112401419

                        Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
            Case 3:21-cv-00274-BAJ-SDJ                                  Document 1-6                    05/12/21 Page 6 of 9




                                                                                  9.

                  It is believed that on August 31, 2019, Antoinette Klima was responsible for overseeing

         Target's intimate women's clothing section and ensuring that it remained in an orderly fashion and

         free of any hazards, vices, defects and/or unreasonable risk(s) of harm.

                                                                                 1 0.

                  Upon information and belief, on August 31, 2019, and at all times pertinent hereto,

         Antoinette Klima was responsible for preparing, arranging and/or assembling the women's

         clothing racks and/or designing the women's clothing floor plan and placement of said clothing

         racks.




                   Furthermore, Target, through its employee(s) and/or authorized agent(s) (such as

         Antoinette Klima), was/were responsible for ensuring the premises and floors in the area in which

         Plaintiff, Karen Brannan's injuries occurred were in a safe condition for all shoppers, customers,

         and business invitees shopping at said location.

                                                                                  12.

                  At the time of the subject accident, it was the responsibility of Target, through its

         employee(s) and/or authorized agent(s)(such as Antoinette Klima), to take measures to ensure that

         persons such as Karen Brannan were warned about and/or protected against unreasonable

         hazards/risks of harm, such as the subject matter sued upon, herein, which Defendant(s) failed to

         do.

                                                                                  13.

                  The subject accident and Plaintiffs resulting injuries and damages were caused solely and

         proximately by the negligence and/or fault of Target, through its employee(s) and/or authorized

          agent(s)(such as Antoinette Klima), said negligence and/or fault consisting of, but not limited to,

         the following:

               a. Failing to establish and implement adequate inspection procedures for the discovery and
                  elimination of hazards;

               b. Failing to identify and remedy the hazard(s) and/or unreasonable risks of harm, which
                  caused Karen Brannan to fall;




                                                                         'Mari
 Certified True and                                                                                                                                  Generated Date:
   Correct Copy                                                       East Baton Rouge Parish
                                                                        Deputy Clerk of Court                                                     1 1/24/2020 3:49 PM
CertID: 2020112401419

                        Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
            Case 3:21-cv-00274-BAJ-SDJ                                 Document 1-6                     05/12/21 Page 7 of 9




             c. Failing to exercise reasonable care;

             d. Failing to prevent the subject accident;

             e. Failing to warn customers regarding the hazard, which caused Karen Brannan to fall;

             f Negligently causing and/or creating the unreasonable risk of harm/hazard(s) that caused
               Karen Brannan to violently fall;

             g. Failing to exercise reasonable care to keep its aisles, passageways, and floors in a
                reasonable safe condition;

             h. Negligently hiring, supervising and/or training employees;

             i. Failing to remedy and eliminate the unreasonable risk of harm/hazard within a reasonable
                amount of time after causing and/or discovering the same;

             j.   Failing to maintain its premise in a safe condition for use in a manner consistent with
                  purposes for which premises are intended; and

             k. Any and all other acts of negligence and/or fault to be proven at the trial of this matter.

                                                                                 14.

                  Plaintiffs, aver that defendant(s), Target Corporation of Minnesota, or in the alternative an

         affiliate thereof, Antoinette Klima, and XYZ Insurance Company, or in the alternative an affiliate

         thereof, are liable for all such injuries and damages under the doctrine of res ipsa loquitur, as the

         circumstances surrounding this incident are such that they would not normally occur in the absence

         of negligence, the negligent condition of floor and placement of the clothing rack was in the

         exclusive control of Target (through is employees and managers) and the negligence falls within

         the duty of care owed to patrons, such as Karen Brannan.

                                                                                  15.


                  The subject accident was not caused or contributed to by any act or omission on the part of

         Karen Brannan, and it is specifically alleged that Plaintiff reasonably assumed that this particular

         area of the aisle was free of any hazards and/or unreasonable risks of harm.


                                                                                  16.


                  Karen Brannan sustained physical and mental injuries as a direct consequence of the

         subject accident, including, but not limited to:


              a. Cervical, lumbar, thoracic, and sacroiliac, ligament, muscle and spinal injuries;

              b. Pain and stiffness;

              c. Muscle spasms (multiple sites);




                                                                          Vlarn
 Certified True and                                                                                                                                 Generated Date:
   Correct Copy                                                       East Baton Rouge Parish
                                                                                                                                                  11/24/2020 3:49 PM
                                                                        Deputy Clerk of Court
CertID: 2020112401419

                        Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
            Case 3:21-cv-00274-BAJ-SDJ                                 Document 1-6                     05/12/21 Page 8 of 9




             d. Leg, knee and foot pain and discomfort;

             e. Headaches;

             f.    Mental anguish;

             g. Numerous bruises/contusions; and

              h. Any and all other injuries not listed above but having been caused by the subject

                   accident.


                                                                                 17.

                   Petitioner, Karen Brannan, is entitled to recover damages for the following:


             a. Physical pain and discomfort;

              b. Mental pain and discomfort;

             c. Mental anguish;

             d. Functional and anatomical disability;

             e. Loss of earnings and earning capacity

             f. Loss of enjoyment of life;

             g. Travel expenses; and

              h. Inability to engage in and enjoy personal, social and recreational activities.


                                                                                 1 8.


                   Petitioner has incurred and will continue to incur medical expenses to diagnose and treat

         the injuries she sustained as a direct consequence of the subject accident.


                                                                                  19.


            Petitioner, Michael Brannan, the husband of Karen Brannan, has witnessed the suffering and

         severe physical and mental pain of his wife, Karen Brannan, and has suffered severely from the

         loss of her love, society, services, work, and affection as a result of her injuries; therefore,

         defendants are liable unto Michael Brannan for his loss of consortium with Petitioner, Karen

         Brannan, and for the emotional and mental distress he has suffered in the past and continues to

         suffer.


                                                                                  20.


                   At the time of the accident, defendants, Target Corporation and Antoinette Klima were

         covered by a policy of liability insurance issued by XYZ Insurance Company; and therefore, XYZ




                                                                          l'Ytar Au.)
 Certified True and                                                                                                                                Generated Date:
   Correct Copy                                                       East Baton Rouge Parish
                                                                                                                                                  11/24/2020 3:49 PM
                                                                        Deputy Clerk of Court
CertID: 2020112401419

                        Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
            Case 3:21-cv-00274-BAJ-SDJ                                 Document 1-6                    05/12/21 Page 9 of 9




         Insurance Company is liable in. solido with Target Corporation .and Antoinette Klima for all

         darnages sustained, by petitioners as a result of the incident noted above.


                                                                                21.


                 Petitioners demand damages from defendants as are reasonable and appropriate for the

         injuries.and additional lose sustained by them.


                  WHEREFORE,PETITIONERS PRAY that all defendantsberein named be served with

         a copy of this petition, and that they be cited to appear and answer the same and after all, due.

         proceedings, there be judgm.ent in favor of petitioners, Karen Brannan and Michael. Brannan, and

         against the defendants, Target Corporation of Minnesota, Antoinette Klima and XYZ Insurance

         Company for all damages sustained by petitioners, jointly', severally, and in solid°, or,

         alternatively; individually and severally, together with legal interest from date of 114dicial demand

         until paid, and all costs of these proceedings.


                  All of which is respectfully submitted':


                                                                                        By Attorneys:
                                                                                         LOCKE MEREDITH,SEAN FAGAN
                                                                                        & ASSOCIATES
                                                                                          A Professional Law Corporation
                                                                                         1 300 Millerville Road
                                                                                         Baton Rouge, Louisiana '70816
                                                                                        (225) 272-5'300 Phone
                                                                                        (225)272-5990 Fax
                                                                                        (225)272-5990


                                                                                          Locke Mere        ar Roll Number 18339
                                                                                          Sean D. F cn, Bar Roll Number 2.0806
                                                                                          Collins Meredith, Bar Roil Number 35915
                                                                                          MitChell Meredith, Bar Roll Number'37229


         PLEASE HOLD SERVICE AT THIS TIME:

              1. TARGET CORPORATION OF MINNESOTA
              2. ANTOINETTE KLIMA
              3. XYZ INSURANCE COMPANY




                                                                         'Mar
 Certified True and                                                                                                                                 Generated Date:
   Correct Copy                                                       East Baton Rouge Parish
                                                                                                                                                  11/24/2020 3:49 PM
                                                                        Deputy Clerk of Court
CertID: 2020112401419

                        Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
